Citation Nr: 0902870	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  05-13 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a left hand disability 
including neurological deficit, to include as secondary to 
the service-connected residuals of a left wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel
INTRODUCTION

The veteran had active military service from September 1962 
to September 1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, that granted service connection for a left 
wrist disability with an initial noncompensable rating 
assigned effective October 16, 2003; and denied service 
connection for a back condition and a left hand condition.  
The RO subsequently granted an increased rating to 10 percent 
for the left wrist disability in June 2007, effective October 
16, 2003.

In January 2008, the veteran testified before the undersigned 
Veterans Law Judge at a Board video conference hearing.  A 
transcript of the hearing is of record.  At the hearing, the 
veteran indicated his satisfaction with the assignment of a 
10 percent rating for the left wrist disability, and withdrew 
that issue from appellate status.  

In a March 2008 decision/remand, the Board dismissed as 
withdrawn the issue of entitlement to a rating in excess of 
10 percent for the service-connected left wrist disability, 
and remanded the issues of service connection for a back 
disability and a left hand disability for additional 
development of the record.  

Before the case was returned to the Board for further 
appellate action, the RO issued a rating decision in August 
2008 that granted service connection for a back disability.  
As the grant of service connection represents a full grant as 
to that issue, it is no longer in appellate status.  


FINDING OF FACT

The medical evidence of record shows that there is no 
neurological deficit of the left hand, and there is no 
evidence of a current disability of the left hand that is 
distinguishable from the already service-connected residuals 
of a left wrist fracture.  

CONCLUSION OF LAW

The criteria for entitlement to service connection for a left 
hand disability, including neurological deficit, to include 
as secondary to the service-connected residuals of a left 
wrist fracture are not met.  38 U.S.C.A. § § 1110, 1112, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.6, 3.303 3.310 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in January 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

That notwithstanding, the RO provided additional duty-to-
assist letters to the veteran in January 2007 and March 2008.  
These letters advised the veteran of the laws regarding 
degrees of disability and effective dates for grants of 
service connection, and were followed-up with supplemental 
statements of the case, the latest of which was issued in 
August 2008.

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his January 2008 hearing testimony, has 
demonstrated his understanding of the evidentiary 
requirements.  The veteran has received all essential notice, 
has had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sanders v. 
Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  In a November 
2008 statement, the veteran indicated that he had no other 
information or evidence to submit regarding his claim.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

Service connection has already been established for residuals 
of a left wrist fracture, and the veteran asserts that a 
separate disability of the left hand exists that should be 
service-connected on a secondary basis; or, in the 
alternative, the veteran requests a separate rating for 
neurological impairment of the left wrist/hand.  The veteran 
asserts that he has pain and numbness of the left hand and 
thumb that is due to the service-connected left wrist 
fracture.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §  1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  In order to 
prevail on the issue of entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990

During service in January 1964, the veteran sustained a left 
navicula (wrist) fracture.  In his October 2003 claim of 
service connection, the veteran listed disabilities of the 
left hand and left wrist.  

At a VA examination in January 2004, the veteran complained 
of pain and numbness in the left hand and wrist.  X-rays were 
normal, and there was no swelling of the joints noted.  
Muscle strength was maintained and there was no tenderness.  

In an April 2004 rating decision, service connection for 
traumatic arthritis of the left wrist was granted, but, 
service connection for a left hand condition was denied.  The 
RO explained that there was no evidence of a separate left 
hand condition for which to establish service connection.  

The veteran testified before the undersigned in January 2008 
that he developed residual pain and numbness in the left 
hand, and in the thumb in particular, such that a separate 
grant of service connection for a neurological component was 
warranted on a secondary basis.  

In light of the veteran's contentions, the case was remanded 
to the RO for additional development in March 2008, and a VA 
examination of the left upper extremity was conducted later 
that month.  

The March 2008 examiner reviewed the claims file and noted 
the veteran's complaints of numbness and increased discomfort 
in the left thumb/hand.  Examination of the left wrist 
revealed the absence of swelling and deformity.  Minimal bony 
crepitus was noted with passive range of motion.  
Dorsiflexion was 0-60 degrees, radial deviation was 0-15 
degrees, and ulnar deviation was 0-30 degrees, with pain at 
the end of all ranges.  Abduction and adduction of the 
fingers was normal.  MCP joints of the thumbs had normal 
flexion of 0 to 50 degrees with extension to 0 degrees.  
Interphalangeal joint flexion was 0 to 90 degrees and 
extension was to 0.  Palmar abduction and adduction was 0 to 
70 degrees bilaterally.  Opposition was normal.  MCP 
joints/hand joint fingers had flexion from 0 to 90 degrees 
and extension from 0 to 20 degrees.  PIP joint flexion was 0 
to 100 degrees with full extension to 0 degrees.  DIP joint 
had flexion from 0 to 90 degrees with full extension to 0 
degrees.  Abduction and adduction was 0 to 20 degrees.  Mild 
degenerative changes were noted on x-ray of the left hand and 
wrist.  The examiner noted that there was no neurological 
deficit of the left wrist/hand.

There is no medical evidence of record to contradict these 
findings.  There is no evidence of record, other than the 
appellant's contentions, that his current left hand 
discomfort and numbness is a separately ratable disability.  
As the appellant is not a medical expert, he is not competent 
to express an authoritative opinion on this issue.  

Although the veteran is competent to testify as to his in-
service experiences and symptoms, where the determinative 
issue involves a question of medical diagnosis or causation, 
only individuals possessing specialized medical training and 
knowledge are competent to render such an opinion.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
reflect that the veteran currently possesses a recognized 
degree of medical knowledge that would render his opinions on 
medical diagnoses or causation competent.   See Washington v. 
Nicholson, 19 Vet App 362 (2005), citing Layno v. Brown, 6 
Vet. App. 465, 469-71 (1994) (holding that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witness' 
personal knowledge).  

The veteran's credibility is certainly not in doubt, and the 
Board is sympathetic to the veteran's complaints of pain and 
numbness in the left hand.  However, the competent and 
objective medical evidence of record does not establish the 
presence of a neurological component, and there is no medical 
evidence to suggest that the veteran's pain and numbness 
comprise a disability separate and apart from the service-
connected left wrist fracture residuals.  

The veteran's complaints of numbness in the left thumb and 
hand are not dismissed as insignificant; rather, the medical 
evidence of record essentially states that this 
symptomatology is a residual of the left wrist fracture for 
which the veteran is already compensated with the assignment 
the 10 percent rating.  The veteran's complaints of numbness 
have not been found by a medical professional to be of such 
severity to warrant a separate rating, or a grant of service 
connection for a hand disability separate and apart from the 
service-connected wrist fracture residuals.  

Importantly, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25.  However, pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14.  It is possible for a veteran to have separate and 
distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

The medical evidence shows that the veteran has degenerative 
changes in his left wrist/hand.  It has already been 
established that this disability derived from an in-service 
left wrist fracture, for which the veteran is currently 
compensated at the 10 percent rate.  It appears that the 
veteran's pain and numbness associated with the residuals of 
the left wrist fracture has spread to the area of the left 
thumb; however, the symptoms are still derived from the 
initial wrist injury.  That is, there is no separately 
ratable disability of the left hand for which to establish 
service connection.  The 10 percent rating currently assigned 
contemplates pain on motion and accurately reflects the 
severity of the veteran's disability, including the pain on 
motion that may extend from the wrist into the hand.  No 
neurological deficit was found; thus, a separate rating for 
neurological impairment of the left hand is not warranted.  




The preponderance of the evidence is against the claim of 
service connection for a left hand disability, including 
neurological deficit, to include as secondary to the service-
connected residuals of a left wrist fracture; there is no 
doubt to be resolved; and service connection is not 
warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a left hand disability including 
neurological deficit, to include as secondary to the service-
connected residuals of the left wrist fracture, is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


